SERVICES AGREEMENT
 
This SERVICES AGREEMENT (this “Agreement”), dated as of March 30, 2010, by and
between Skystar Bio-Pharmaceutical Company, a Nevada corporation (the
“Company”), and R. Scott Cramer, an individual, whose address is 1012 Lewis
Drive Winter Park, Florida 32789-2225 (“Consultant”). The Company and the
Consultant are collectively referred to herein as the “Parties.”


RECITALS:


A.           The Consultant is currently a member of the Company’s board of
directors (the “Board”), a position he has held since October 2001, and has been
separately and additionally acting as a United States Representative of the
Company (the “Representative”) since November 2006 pursuant to an oral agreement
of the Parties concerning the appointment and duties of, and compensation to,
the Consultant for his services.


B.           The Parties desire to memorialize their mutual understanding of the
compensation to the Consultant for his services through March 31, 2010.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
parties hereto agree as follows:


1.           Compensation for Past Services.


1.1           Stock Compensation.  For his services as the Representative
through December 31, 2009, the Company shall issue to the Consultant 47,334
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), in the form of a restricted stock grant (the “Past Services Shares”).


1.2           Expense Reimbursement.  The Company shall reimburse the Consultant
for reimbursable expenses incurred by him on behalf of the Company through
December 31, 2009 in the amount of $9,918.39, payable by March 31, 2010.


1.3           Cash Bonus.  In recognition of the Consultant’s efforts and
contributions toward the Company’s past successes as Representative, the Company
shall pay to the Consultant a bonus in the amount of $100,000.00, payable by
March 31, 2010.


Upon his receipt of the Past Services Shares and the reimbursable expenses
described in Section 1.2, the Consultant agrees and acknowledges that the
Company shall have paid him for all salary, wages, overtime, bonuses, fees,
payments, and any other compensation and benefits due to him through December
31, 2009, if any, and shall have paid him for all incurred reimbursable
expenses, if any, owed by the Company through December 31, 2009.


2.           Compensation for Services from January 1, 2010 through March 31,
2010. For his services as the Representative from January 1, 2010 through March
31, 2010, the Company shall compensate the Representative as follows on March
31, 2010:


(a)           Cash compensation of $7,500 in cash;


(b)           Reimbursable expenses from January 1, 2010 through March 25, 2010
of $8,516.42; and


(c)           2,500 shares of Common Stock, in the form of a restricted stock
grant (the “Current Services Shares”).


Upon his receipt of the foregoing compensation, the Consultant agrees and
acknowledges that the Company shall have paid him for all salary, wages,
overtime, bonuses, fees, payments, and any other compensation and benefits due
to him through March 31, 2010, if any, and shall have paid him for all incurred
reimbursable expenses, if any, owed by the Company through March 25, 2010.
 
3.           Consultant’s Representations.


 
 

--------------------------------------------------------------------------------

 
3.1           No Violations.  The Consultant represents that the entering into
and performance of this Agreement by will not violate any law, rule, regulation,
order, contract or agreement to which the Consultant is a party or is bound or
affected.


3.2           Stock Issuance.  In connection with the issuance of the Past
Services Shares and the Current Services Shares (collectively the “Shares”), the
Consultant understands and hereby acknowledges, represents and warrants (as the
case may be) that:


(a)           Upon the filing of an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to such grant of the Shares, the Company will
not reimburse the Consultant for any federal and state taxes due as a result of
such election.


(b)           At all time that the Consultant is a member of the Board, the
Consultant shall abide by, and not act in contravention of, the Company’s
Insider Trading Policy as set forth in Section 10 of the Company’s Code of
Ethics.


(c)           As of the date hereof:


(1)           The Shares will be acquired for investment for the Consultant’s
own account, not as a nominee or agent, and not with a view to the public resale
or distribution thereof within the meaning of the Securities Act, and the
Consultant has no present intention of selling, granting any participation in or
otherwise distributing the same.


(2)           The Consultant understands that the acquisition of the Shares
involves substantial risk. The Consultant has experience as an investor in
securities of companies and acknowledges that it is able to fend for itself, can
bear the economic risk of its investment and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of its investment and protecting its own interests in connection with this
investment.


(3)           The Consultant is an "accredited investor" within the meaning of
Regulation D of the Securities Act.


(4)           The Consultant understands that (i) the Shares are characterized
as "restricted securities" under the Securities Act, inasmuch as they are being
acquired from the Company in a transaction not involving a public offering, and
(ii) under the Securities Act and applicable rules and regulations thereunder,
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. The Consultant is familiar with Rule 144 under
the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.
 
4.           Miscellaneous Provisions.
 
4.1           The Parties acknowledge and agree that the relationship between
the Company and the Consultant is that of independent contractors and not that
of employer and employee. Nothing in this Agreement is intended to create or
will be deemed to create or constitute a joint venture or partnership between
the Company and the Consultant.
 
4.2           The Consultant will be responsible for the payment of all
withholding, payroll and other taxes payable in respect of the payments received
by the Consultant under this Agreement and hereby agrees to indemnify and hold
the Company harmless from any obligation or penalty arising from the failure to
pay such taxes.
 
4.3           All notices provided for in this Agreement shall be in writing,
and shall be deemed to have been duly given when delivered personally to the
party to receive the same, when delivered via overnight courier providing for
next day delivery service (“Overnight Courier”), when transmitted by facsimile
(electronic receipt confirmed), or when mailed first class postage prepaid, by
certified mail, return receipt requested, addressed to the party to receive the
same at his or its address set forth below, or such other address as the party
to receive the same shall have specified by written notice given in the manner
provided for in this Section 5.1. All notices shall be deemed to have been
given: (a) as of the date of personal delivery, (b) the first business day after
delivery via Overnight Courier, (c) on the electronically confirmed date of
receipt during business hours of the facsimile transmittal (or the following
business day if the facsimile is received after 5:30 p.m. PDT), or (d) three
calendar days after the date of deposit (postage pre-paid) with the U.S. Postal
Service if delivered via first class or certified mail.
 
 
 

--------------------------------------------------------------------------------

 

 
If to the Consultant:
R. Scott Cramer
1012 Lewis Drive
Winter Park, FL  32789-2225

 

 
If to the Company:
Skystar Bio-Pharmaceutical Company
Room 10601, Jiezuo Plaza
No. 4, Fenghui Road South
Gaoxin District, Xian Province, PRC
Attn: Weibing Lu
 
 
With a copy (which will not constitute notice) to:
Richardson & Patel, LLP
10900 Wilshire Boulevard, Suite 500
Los Angeles, CA 90024
Attn: Kevin K. Leung, Esq.
Fax: (310) 208-1154

 
4.4           The provisions of Sections 2.3 and 3, and any provisions relating
to payments owed to the Consultant after termination of this Agreement, shall
survive termination of this Agreement for any reason.
 
4.5           This Agreement sets forth the entire agreement of the Parties
relating to the Services of the Consultant and is intended to supersede all
prior negotiations, understandings and agreements. No provisions of this
Agreement may be waived or changed except by writing by the party against whom
such waiver or change is sought to be enforced. The failure of any party to
require performance of any provision hereof or thereof shall in no manner affect
the right at a later time to enforce such provision.
 
4.6           All questions with respect to the construction of this Agreement,
and the rights and obligations of the parties hereunder, shall be determined in
accordance with the law of the State of Nevada applicable to agreements made and
to be performed entirely in the State of Nevada. Any disputes, claims or causes
of action by one party against the other arising out of, in related to or
concerning this Agreement shall be commenced and maintained in any state or
federal court located in Clark County of the State of Nevada, and the Consultant
hereby submits to the jurisdiction and venue of any such court.


4.7           This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of the Company. This Agreement shall not be
assignable by the Consultant, but shall inure to the benefit of and be binding
upon the Consultant’s heirs and legal representatives.
 
4.8           It is the desire and intent of the parties that the terms,
provisions, covenants and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law. If any such term, provision,
covenant or remedy of this Agreement or the application thereof to any person or
circumstances shall, to any extent, be construed to be invalid or unenforceable
in whole or in part, then such term, provision, covenant or remedy shall be
construed in a manner so as to permit its enforceability under the applicable
law, to the fullest extent permitted by law. In any case, the remaining
provisions of the Agreement and the application thereof to any person or
circumstance other than those to which they have been held invalid or
unenforceable, shall remain valid and in full force and effect.
 
[Remainder of Page Intentionally Blank]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Consulting Services Agreement
as of the date first above written.
 
“COMPANY”
 
“CONSULTANT”
             
SKYSTAR BIO-PHARMACEUTICAL COMPANY
 
R. Scott Cramer
             
By:
 
/s/ Weibing Lu
 
/s/ R. Scott Cramer
         
R. Scott Cramer  
 
Title:
 
Chief Executive Officer
       







 
 

--------------------------------------------------------------------------------

 

